 1 OUTTEN & GOLDEN LLP                                  LAWYERS’ COMMITTEE FOR
   Jahan C. Sagafi (Cal. Bar No. 224887)                CIVIL RIGHTS OF THE
 2    E-Mail: jsagafi@outtengolden.com                  SAN FRANCISCO BAY AREA
   Relic Sun (SBN 306701)                               Elisa Della-Piana (SBN 226462)
 3    E-Mail: rsun@outtengolden.com                     131 Steuart Street, Suite 400
   Adam Koshkin (SBN 320152)                            San Francisco, California 94105
 4    E-Mail: akoshkin@outtengolden.com                 Telephone: (415) 5643-9444
   One California Street, 12th Floor                    Facsimile: (415) 543-0296
 5 San Francisco, California 94111
   Telephone: (415) 638-8800
 6 Facsimile: (415) 638-8810

 7 OUTTEN & GOLDEN LLP
   Christopher M. McNerney
 8 (admitted pro hac vice)
      E-Mail: cmcnerney@outtengolden.com
 9 685 Third Avenue, 25th Floor
   New York, New York 10017
10 Telephone: (212) 245-1000
   Facsimile: (347) 390-2183
11

12   Attorneys for Plaintiffs Peter Lee and Latonya Campbell
     Additional counsel listed on following page.
13

14
                                      UNITED STATES DISTRICT COURT
15
                                     NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION
17

18 Peter Lee, et al.,                                   CASE NO. 3:18-cv-07481

19                     Plaintiffs,                      JOINT STIPULATION AND [PROPOSED]
                                                        ORDER ADJUSTING CLASS
20               vs.                                    CERTIFICATION DISCOVERY AND
                                                        BRIEFING SCHEDULE AS MODIFIED BY
21 The Hertz Corporation and Dollar Thrifty             THE COURT
   Automotive Group, Inc.,
22
                Defendants.
23

24

25

26

27

28
     125995598                                      1
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1 MCGUIREWOODS LLP
   Sabrina A. Beldner, Esq. (SBN 221918)
 2 Email: sbeldner@mcguirewoods.com
   1800 Century Park East, 8th Floor
 3 Los Angeles, CA 90067-1501
   Telephone: 310.315.8200
 4 Facsimile: 310.315.8210

 5 Joel S. Allen (Pro Hac Vice)
   Email: jallen@mcguirewoods.com
 6 Olga A. Bograd (Pro Hac Vice)

 7 Email: obograd@mcguirewoods.com
   MCGUIREWOODS LLP
 8 2000 McKinney Avenue, Suite 1400
   Dallas, Texas 75201
 9 Telephone: (214) 932-6464

10 William E. Doyle (Pro Hac Vice)
   Email: wdoyle@mcguirewoods.com
11
   MCGUIREWOODS LLP
12 434 Fayetteville Street, Suite 2600
   Raleigh, North Carolina 27601
13 Telephone: (919) 755-6600

14 Attorneys for Defendants
   THE HERTZ CORPORATION and
15
   DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
16

17          Pursuant to Civil Local Rule 7-12, Plaintiffs Peter Lee and Latonya Campbell (collectively,
18 “Plaintiffs”) and Defendants The Hertz Corporation and Dollar Thrifty Automotive Group (“Hertz”

19 or “Defendants”) (Plaintiffs and Defendants are collectively referred to as “Parties”) hereby

20 stipulate to, and request that the Court enter an order, adjusting the class certification discovery and

21 briefing schedule, as set forth below.

22          1.      WHEREAS, on May 29, 2019, the Court entered a Case Management Scheduling
23 Order (Dkt. #44), setting a class certification discovery and briefing schedule;

24          2.      WHEREAS, on October 17, 2019, a Stipulation extending the original dates was
25 agreed to by the parties and an Order entered, setting forth an updated class certification discovery

26 and briefing schedule as set forth below;

27          3.      WHEREAS, Defendants retained and substituted in new counsel in this matter, and
28 the substitution of counsel was approved by the Court on December 18, 2019 (Dkts. #72-73).
   125995598                                       4
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1          4.      WHEREAS, Defendants’ new counsel has been reviewing voluminous materials to

 2 become familiar with the case and the pending discovery requests. In order to address discovery

 3 responses related to the Court’s discovery order (Dkt. #68), Defendants have also proceeded with

 4 additional factual investigation of the case, including conducting fact interviews with multiple

 5 witnesses, including current and former employees of Defendants, and multiple calls with in-house

 6 counsel. This process has taken substantial time as the production of relevant information requires

 7 Defendants to conduct an investigation as far back as 2013.

 8          5.      WHEREAS, Defendants’ new counsel is still in the process of attempting to obtain

 9 complete (and readable) case files from prior counsel, including significant amounts of

10 electronically stored information.      The volume of the data collected by prior counsel has

11 necessitated Defendants to potentially use a third-party vendor for data processing in this matter.

12 Defendants are just beginning to assess the data collected, reviewed, and produced by prior counsel,

13 as well as to begin negotiations with Plaintiffs’ counsel regarding the scope of ESI discovery in this

14 matter. To date, Defendants have not been in a position to engage in anything but preliminary

15 discussions about ESI because they are not in possession of the complete case file.

16          6.      WHEREAS, while awaiting the file transfer, the parties have been diligent in

17 moving the case forward, including engaging in detailed procedural and merits-based discussions

18 on December 23, 2019, January 6, 2020, January 10, 2020, and January 13, 2020.

19          7.      WHEREAS, Defendants’ counsel has also interacted with counsel for third-party

20 criminal background check vendors whom Plaintiffs subpoenaed and Defendants’ counsel has been

21 actively working to process the data from one of the vendors for production to the Plaintiffs after

22 production was negotiated by Plaintiffs and the vendor.

23          8.      WHEREAS, to date, no depositions have been taken by any of the Parties.

24          9.      WHEREAS, despite Defendants’ best efforts to move the case forward, including

25 significant work through the holidays following the substitution of counsel, additional time for fact

26 discovery is needed.

27          10.     WHEREAS, the Parties have conferred and agree that more time is needed to

28 complete fact discovery in this matter, and that such additional time provides good cause to modify
   125995598                                          4
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1 the fact and related discovery deadlines previously set by the Court, as well as to continue the class

 2 certification briefing deadlines presently in place;

 3           11.      WHEREAS, Plaintiffs believe that additional intermediate benchmark deadlines

 4 would be helpful in ensuring that the parties make progress in discovery and have less need for

 5 further extensions, and are conferring with Defendants as to their benchmark proposal. Defendants

 6 believe a five-month extension of the current discovery and briefing deadlines is necessary. While

 7 Defendants do not agree to intermediate benchmarks at this time because Plaintiffs have not

 8 articulated specifically what those would be, they are open to further discussions. Accordingly, the

 9 parties jointly request a telephonic CMC to discuss the case schedule.

10                 NOW THEREFORE, the Parties, through their respective counsel, hereby stipulate to

11 request a telephonic CMC on February 13, 2020, or, if the Court is not available then, on February

12 27, 2020, or, if the Court is not available then, at the Court’s earliest convenience.

13           IT IS SO STIPULATED AND AGREED.

14

15 DATED: January 30, 2020                     OUTTEN & GOLDEN LLP
                                               LAWYERS’ COMMITTEE FOR CIVIL
16                                             RIGHTS OF THE SAN FRANCISCO BAY AREA
17

18                                             By:          /s/ Christopher M. McNerney

19

20

21

22

23

24

25

26

27

28
     125995598                                         4
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1
                                            Jahan C. Sagafi (SBN 224887)
 2                                          jsagafi@outtengolden.com
                                            Adam Koshkin (SBN 320152)
 3                                          akoshkin@outtengolden.com
 4                                          OUTTEN & GOLDEN LLP
                                            One California Street, 12th Floor
 5                                          San Francisco, CA 94111
                                            Telephone: (415) 638-8800
 6                                          Facsimile: (415) 638-8810
 7
                                            Christopher M. McNerney
 8                                          (admitted pro hac vice)
                                            cmcnerney@outtengolden.com
 9                                          OUTTEN & GOLDEN LLP
                                            685 Third Avenue, 25th Floor
10                                          New York, NY 10017
                                            Telephone: (212) 245-1000
11
                                            Facsimile: (347) 390-2183
12
                                            Elisa Della-Piana (SBN 226462)
13                                          edellapiana@lccr.com
                                            LAWYERS’ COMMITTEE FOR CIVIL
14                                          RIGHTS OF THE SAN FRANCISCO BAY
                                            AREA
15
                                            131 Steuart Street, Suite 400
16                                          San Francisco, CA 94105
                                            Telephone: (415) 543-9444
17                                          Facsimile: (415) 543-0296
18                                          Attorneys for Plaintiffs
                                            Peter Lee and Latonya Campbell
19

20

21 DATED: January 30, 2020             MCGUIREWOODS LLP

22

23                                     By: /s/Joel S. Allen
                                           Joel S. Allen
24                                         Attorneys for Defendants
                                           The Hertz Corporation and Dollar Thrifty
25                                         Automotive Group, Inc.

26

27

28
     125995598                               4
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1                                             ATTESTATION
 2           Pursuant to L.R. 5-1(i)(3), the undersigned hereby attests that all other signatories listed,

 3 on whose behalf this filing is submitted, concur in the filing and consent to and have authorized

 4 the filing.

 5

 6                                                            /s/Joel S. Allen
                                                            Joel S. Allen
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     125995598                                          4
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
 1                                       [PROPOSED] ORDER (AS MODIFIED BY THE COURT)
 2           Having reviewed and considered the Joint Stipulation and [Proposed] Order Adjusting Class

 3 Certification Discovery and Briefing Schedule (Dkt. #__) filed by Plaintiffs Peter Lee and Latonya

 4 Campbell (“Plaintiffs”) and Defendants The Hertz Corporation and Dollar Thrifty Automotive

 5 Group, Inc. (“Defendants”) (collectively, the “Parties”), and good cause appearing for the same, IT

 6 IS HEREBY ORDERED THAT:
                                                                                              a.m.
 7         1.      The Court will hold a telephonic CMC on February _____,
                                                                        27     2020, at 11:00 p.m.
   All parties shall appear telephonically and must contact Court Call at (866-)582-6878.
 8         2.      The parties shall file a CMC statement summarizing the status of discovery and their

 9 proposed discovery schedule at least seven days before the CMC.

10

11 Dated: __________________
           1/31/2020                      ____________________________________
12                                        HONORABLE RICHARD SEEBORG
                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     125995598                                       4
     JOINT STIPULATION AND [PROPOSED] ORDER ADJUSTING CLASS CERTIFICATION DISCOVERY AND
                                      BRIEFING SCHEDULE
